Citation Nr: 0631135	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  03-21 663A 	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to July 
1976 and from December 1976 to June 1991.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a November 2002 decision by the Seattle, 
Washington RO.

A Board hearing was held on July 25, 2006, at the RO in New 
Orleans, Louisiana, before the undersigned Veterans Law 
Judge.  The veteran presented new evidence on his behalf at 
that hearing.  He also filed a VA Form 21-4138 at the hearing 
in which he waived consideration by the RO of the new 
evidence presented.


FINDING OF FACT

The veteran's PTSD is as likely as not manifested by total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 100 
percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.7, 4.130, Diagnostic Code 9411 (2006).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an initial evaluation in excess of 50 
percent for service-connected PTSD.  He contends that the 
PTSD symptoms that he experiences warrant a rating higher 
than 50 percent. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

PTSD is evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  A 50 
percent rating is warranted if the disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted if 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name. Id; 
see Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (the 
use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation).

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a) (2006).  
Furthermore, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2006).

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that, with the benefit of the doubt given to the 
veteran, the assignment of a 100 percent rating for PTSD is 
warranted.

The record shows that the veteran began outpatient treatment 
at the Seattle VAMC PTSD Outpatient Clinic in January 2002.  
In an October 2002 VA examination for PTSD at the Seattle 
VAMC, the veteran reported stressors from when he was 
stationed at Cam Rahn Bay Air Force Base, Vietnam, during the 
period from August 1969 to August 1970, consisting of regular 
mortar and artillery attacks on the base, and racial 
tensions.  He stated that, from his first day in Vietnam he 
was always nervous, and that anxiety increased.  At one point 
the artillery/mortar fire hit around his bunker with shrapnel 
everywhere.  Another time the ongoing artillery/mortar fire 
kept him from returning to the base, and he said he was 
"scared to death."  He reported that intrusive thoughts and 
recollections began to have an immediate effect on him.  By 
1972 he was having headaches, and by 1982 he sought treatment 
including biofeedback for headaches, sleep disturbance, and 
gastrointestinal irritation.  The examiner noted that the 
veteran presently displayed moderately severe to severe PTSD 
symptoms with fluctuating symptoms of anxiety followed by 
depression.  The veteran reported that since 1992 he had 
dealt with his anxiety by hoarding and checking locks.  The 
examiner also observed that the veteran showed avoidance 
symptoms, significant social isolation, restrictive range of 
affect, lack of positive expectation for future events, and 
hyperarousal indicated by irritability with social settings, 
sleep disturbance, nightmares, and moderate vigilance and 
startle response.

The VA examiner diagnosed the veteran as suffering from 
chronic, moderately severe to severe, PTSD (he also used the 
term "fairly severe" to describe the veteran's PTSD 
symptoms), and moderately severe obsessive compulsive 
disorder secondary to PTSD.  A global assessment of 
functioning (GAF) score of 40 was assigned.  He noted that 
the overall impact of the veteran's psychological distress 
would significantly impact his employability, although the 
veteran was deemed competent to handle his own affairs. 

Since his retirement from active duty in May 1991, the 
veteran had been working as a custodian for the Everett 
Public Schools in Everett, Washington.  In October 2002, he 
reported to the VA psychiatric examiner that he had been 
terminated from that position primarily due to issues of 
anger.  The record contains several letters from co-workers 
in support of the veteran's claim, including a final August 
2003 letter from the human resources supervisor informing 
that the veteran had resigned his position due to medical 
reasons effective September 5, 2003.  His last day at work 
was July 31, 2003.  In a February 2003 letter from the human 
resources supervisor in support of the veteran's claim, she 
stated that the Everett Public Schools system was aware of 
the veteran's medical and mental conditions, noting that he 
suffered from mood swings and depression, with resulting 
absenteeism.  She stated that, although he had sought medical 
attention, he still had a difficult time relating to people.  
While he had received evaluations indicating that he was a 
good and conscientious worker, he lacked the necessary people 
skills to fulfill his job requirements.

The veteran had been married to his current wife since 1979.  
They had a 22-year old son.  He also had a 32-year old 
daughter from a prior marriage.  His wife had worked for 
[redacted] Corporation since 1989.  In a February 2003 letter of 
support from his wife, she stated that the veteran suffered 
from constant depression.  She described strange behavior on 
his part from the time they met in October 1977.  He would 
visit her on weekends, but would go upstairs with the 
curtains closed for the whole weekend.  When he would return 
from shipboard assignments, she said he was very difficult to 
get along with, and he was very jumpy.  She and their sons 
would be afraid to wake him, and he would avoid any 
socializing with neighbors.  In a July 2006 letter of 
support, his wife said that, after 25 years of marriage, she 
and the veteran had separated in November 2004 due to his 
unpredictable mood swings and compulsive behavior.  During 
the marriage she and the children would have to "walk on 
eggshells."  They never knew when he would become extremely 
angry about any random situation.  He would want her to 
accompany him on lengthy trips at inappropriate times, as she 
needed to work.  He compulsively purchased new appliances, 
baseball caps, t-shirts, and sweatshirts, and he cleaned the 
bathroom five times a day.

In a January 2004 psychiatric evaluation in connection with 
the veteran's application for Social Security disability 
benefits, the examiner administered Wechsler Memory Scale 
tests for learning, memory, and working memory measures.  The 
majority of the veteran's indices fell in the extremely low 
range, with three indices in the borderline range.  He 
concluded that the veteran had moderate to severe brain 
impairment, with his general and working memory indices in 
the extremely low range.  The Social Security examiner 
diagnosed the veteran with several mental disorders, followed 
by his description of the symptoms he observed for each.

Amnestic Disorder, Not Otherwise Specified:  The 
Wechsler test results indicated memory impairment, 
the etiology of which was unknown.

Recurrent Major Depressive Disorder, Severe Without 
Psychotic Feature:  The veteran reported a history 
of depressive symptoms for as long as he could 
remember, with sleep and appetite disturbance, 
anhedonia, depressed mood most of the day nearly 
every day, poor self-esteem, and recurrent thoughts 
of death.  

Obsessive-Compulsive Disorder:  The veteran engaged 
in several repetitive behaviors involving cleaning 
the same rooms several times a day, buying jackets 
or baseball caps, and checking the door lock one 
hundred times a day.  

Chronic Post-traumatic Stress Disorder:  The 
veteran was exposed to life threatening trauma 
while growing up in the South, and again while 
stationed in Vietnam.  He has anxiety attacks, 
recurrent nightmares, avoids activities and people, 
restricted affect, and feelings of estrangement 
from others.

Schizoid Personality Disorder:  The veteran did not 
want or enjoy relationships with others, including 
his family.  He almost always chose solitary 
activities, and was emotionally cold with flattened 
affect[].  

The Social Security examiner noted that the veteran had 
several health problems which could contribute to, but not 
cause, his depression including hypertension and chronic 
pain.  He was faced with the problems of adjusting to being 
unemployed, and a lack of a social support network.  The 
examiner opined that the veteran's disorders resulted in 
serious impairment in both his social and occupational 
functioning.  His prognosis was poor, with disorders that 
were significant and of a chronic nature, and had shown 
little response to medication or counseling.  His 
deteriorating health would likely only aggravate his 
disorders.  The veteran's ability to comprehend and respond 
to new information was impaired.  Sustained concentration and 
persistence were also problems for him.  His primary adaptive 
response to his difficulties had been to further isolate 
himself.  A GAF score of 45 was assigned.  

After the separation from his wife, in December 2004 the 
veteran notified the RO that he had moved from the Seattle 
area to Lafayette, Louisiana, the area where he had been 
raised.  In September 2005 the veteran was affected by 
Hurricane Rita when rain came into his apartment.  In an 
April 2006 treatment report from the Alexandria, Louisiana, 
VAMC, the psychiatric examiner noted that the veteran was 
trying to get out of his lease, he did not want to be around 
anyone, his depression was worse, and he was having problems 
with mood swings.  He was having difficulty with nightmares 
and sleeping.  The examiner observed that he was fully alert 
and oriented, and he was pleasant and cooperative.  His mood 
was depressed, his affect was constricted.  No agitation or 
retardation was observed.  He exhibited no suicidal or 
homicidal ideation.  There was no evidence of psychosis, his 
thought process was goal directed, and his thought content 
revealed no hallucinations or delusions.  He was diagnosed 
with PTSD with increased anxiety and depression, and 
obsessive compulsive disorder.  

At the time of his July 2006 hearing, the veteran notified 
the Board that he had moved to Green Bay, Wisconsin.  He 
testified that one of the reasons he moved to Green Bay was 
to further isolate himself from people.  His problems 
stemming from the hurricane also had increased his PTSD 
symptoms, with nightmares and flashbacks to Vietnam occurring 
on a semi-daily or weekly basis.  He testified that his sleep 
was very erratic, he would be up for most of the night, and 
he continued to experience nightmares during which he was 
bombed or chased.  Certain events and television programs 
brought back memories of Vietnam and put him in deep 
depression.  When he is under a lot of stress or anxiety he 
begins to stutter.  When he is under a lot of stress, he is 
unable to go to shopping malls and be around people because 
he is jumpy.  He testified that he had a problem with anger 
that became more apparent after service, and that anger 
management had been a problem when he worked for the Everett 
Public Schools.  His anger and mood swings had been a problem 
in his relationship with his wife, and with his now-adult 
children who do not call him or have anything to do with him.  
He acknowledged that he had problems with concentration and 
short term memory, as diagnosed by the SSA psychiatric 
examiner.  He had a problem remembering phone numbers and 
names, as well as what day of the week it is.  He said that 
he came to the hearing site twice the day before, and then 
came at 6:00 a.m. because he was not sure he could be on 
time.  He still experienced recurrent thoughts about the 
stressful events he experienced in Vietnam, and also 
testified he had thoughts of suicide quite a few times around 
holidays.  He stated that he had recently had thoughts of 
suicide because he had moved to Green Bay where he does not 
know anyone, and if anything ever happened to him, no one 
would know.  He testified that he experienced panic attacks 
more than once a week which keep him from going out for a day 
or more.  He had experienced recent difficulties with car 
accidents that had resulted in cervical spine surgery.  He 
also noted his problem with obsessive compulsive disorder, 
checking his door lock multiple times before sleep, and after 
he would wake up from a nightmare.  

It is the Board's determination that review of the record 
supports the veteran's contentions.  The Board acknowledges 
that the veteran is not psychotic, and does not exhibit the 
symptoms that are specifically described in Diagnostic Code 
9411 for a 100 percent evaluation based on psychotic 
manifestations, i.e., gross impairment in thought processes 
or communication; persistent delusions or hallucinations; or 
disorientation, etc.  Nevertheless, the Board finds that the 
veteran does suffer from other severe PTSD symptoms that 
cause the veteran to experience total occupational and social 
impairment, i.e., near continuous symptoms of isolation and 
anger management that affect his dealings with others in 
family, social and work settings; extreme hypervigilance with 
an exaggerated startle response; panic attacks more than once 
a week; depressed mood on a nearly daily basis; thoughts of 
death; repetitive behaviors; and impaired memory with 
decreased ability to learn new information. 

The Board also notes that the GAF scores assigned to the 
veteran are consistent with the assignment of a 100 percent 
evaluation for his service-connected PTSD.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  It does not include impairment in 
functioning due to physical (or environmental) limitations.  
The GAF score and the interpretations of the score are 
important considerations in rating a psychiatric disability.  
See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).

 In October 2002 the VA psychiatric examiner assigned the 
veteran a GAF score of 40, noting that the overall impact of 
the veteran's psychological distress would significantly 
impact his employability.  A GAF score of 31 to 40 is 
indicative of "some impairment in reality testing or 
communication (e.g. speech at times is illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work. . . )."

In January 2004 the Social Security psychiatric examiner 
assigned the veteran a GAF score of 45, noting that the 
veteran's disorders cause serious impairment in both his 
social and occupational functioning, with a poor prognosis 
due to their severity and chronic nature.  A GAF score of 41 
to 50 is indicative of "serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job)."

The Board further notes that the veteran's multiple PTSD 
symptoms have demonstrably become worse.  Due to his 
symptoms, he lost his position with the Everett Public 
Schools, his wife separated from him in November 2004, and he 
has experienced two moves across country:  in December 2004 
to Lafayette, Louisiana where he was affected by a hurricane, 
and in July 2006 to further isolate himself in Green Bay, 
Wisconsin. 

The Board concludes from consideration of all the available 
evidence, that the veteran as likely as not suffers total 
occupational and social impairment due to multiple, chronic, 
and serious PTSD symptoms that are particular to this veteran 
and his unique circumstances.  Although the veteran has been 
diagnosed with psychiatric difficulties apart from PTSD, 
there is no indication in the record that symptoms from those 
non-service-connected problems can be disassociated from 
those due to PTSD.  Consequently, the Board's analysis as set 
forth above contemplates his overall psychiatric impairment.

For all the foregoing reasons, the Board finds that the 
veteran's PTSD has met the criteria for the higher (100 
percent) rating.

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
record supports that the veteran was experiencing similar 
PTSD symptoms at the time he filed his initial claim.  A 
"staged rating" is not warranted.


ORDER

An initial evaluation of 100 percent for PTSD is granted. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


